EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Obert H. Chu, Reg. # 52,744 on 09/23/2021.


This listing of claims will replace all prior versions of claims:
1. 	(Currently Amended)	A method for processing transactions received from a message sending terminal for a message receiving terminal via a control module that coupled to a plurality of transaction coordinators, comprising:

receiving, by the control module, a global transaction start request from the message sending terminal, the global transaction start request instructing a message link-level transaction be started;
assigning, by the control module, to the message link-level transaction, a transaction coordinator from the plurality of transaction coordinators to coordinate the message link-level transaction;
forwarding, by the control module, the global transaction start request to the transaction coordinator, wherein: 
the transaction coordinator is configured to:
receive the global transaction start request; 
assign a unique transaction ID to the message link-level transaction; and
send a global transaction ID to the message sending terminal, the global transaction ID including the unique transaction ID and an address of the transaction coordinator; 
the message sending terminal is configured to:

receive the global transaction identifier (ID) sent by the transaction coordinator for the message link-level transaction, 
build a first context based on the global transaction ID; 
execute a local transaction in the first context; and 
after completing execution of the local transaction in the first context, send a message to a message receiving terminal, the message including the global transaction ID; 



receive the message including the global transaction ID from the message sending terminal;
build a second context based on the global transaction ID; 
execute a local transaction in the second context; and
send a global transaction commit request to the transaction coordinator upon completing execution of the local transaction in the second context; and
the transaction coordinator is further configured to:
receive the global transaction commit request sent by the message receiving terminal; and
commit the message link-level transaction to servers of the message sending terminal and the message receiving terminal, respectively, upon the receiving of the global transaction commit request sent by the message receiving terminal.
2.	(Canceled)
	
(Currently Amended)	The method as described in claim 1, further comprising:
upon receiving a global transaction roll-back request sent by the message sending terminal or the message receiving terminal, sending the global transaction roll-back request to servers of the message sending terminal and the message receiving terminal, respectively, the global transaction roll-back request rolling back the message link-level transaction.

(Canceled)
	
(Currently Amended)	The method as described in claim 1, wherein the sending of the message to the message receiving terminal comprises:
sending the message to message-oriented middleware, the message-oriented middleware being configured to store and forward the message.

(Canceled)	

(Currently Amended)	The method as described in claim 1, further comprising:
sending a global transaction roll-back request to the transaction coordinator in the event that execution of the local transaction fails, the global transaction roll-back request rolling back the message link-level transaction.

(Canceled)	

(Currently Amended)	The method as described in claim 1, wherein the receiving of the message including the global transaction identifier (ID) from the message sending terminal comprises:
sending a message acquisition request to message-oriented middleware; and
receiving the message, the message being stored in the message-oriented middleware, originating from the message sending terminal, and including the global transaction ID.

(Currently Amended)	The method as described in claim 1, further comprising:
sending a global transaction roll-back request to the transaction coordinator in the event that execution of the local transaction fails, the global transaction roll-back request rolling back the message link-level transaction.

(Currently Amended)	A system for processing transactions received from a message sending terminal for a message receiving terminal via a control module that coupled to a plurality of transaction coordinators, comprising:
a first processor; and
a first memory coupled with the first processor, wherein the first memory is configured to provide the first processor with instructions which when executed cause the first processor to:
receive a global transaction start request from the message sending terminal, the global transaction start request instructing a message link-level transaction be started;
assign to the message link-level transaction, a transaction coordinator from the plurality of transaction coordinators to coordinate the message link-level transaction;
forward the global transaction start request to the transaction coordinator, wherein:
the transaction coordinator, comprising:
a second processor; and
a second memory coupled with the second processor, wherein the second memory is configured to provide the second processor with instructions which when executed cause the second processor to:
receive the global transaction start request; 
assign a unique transaction ID to the message link-level transaction; and
send a global transaction ID to the message sending terminal, the global transaction ID including the unique transaction ID and an address of the transaction coordinator; 
the message sending terminal, comprising:
a third processor; and
a third memory coupled with the third processor, wherein the third memory is configured to provide the third processor with instructions which when executed cause the third processor to:


receive the global transaction identifier (ID) sent by the transaction coordinator for the message link-level transaction, 
build a first context based on the global transaction ID; 
execute a local transaction in the first context; and 
after completing execution of the local transaction in the first context, send a message to a message receiving terminal, the message including the global transaction ID; 


terminal, comprising: 
a fourth processor; and
a fourth memory coupled with the fourth processor, wherein the fourth memory is configured to provide the fourth processor with instructions which when executed cause the fourth processor to:
receive the message including the global transaction identifier (ID) from the message sending terminal;
build a second context based on the global transaction ID; 
execute a local transaction in the second context; and
send a global transaction commit request to the transaction coordinator upon completing execution of the local transaction in the second context; and
the transaction coordinator is further configured to:
receive the global transaction commit request sent by the message receiving terminal; and
commit the message link-level transaction to servers of the message sending terminal and the message receiving terminal, respectively, upon the receiving of the global transaction commit request sent by the message receiving terminal.

(Canceled)	

(Original)	The system as described in claim 11, wherein the processor is further configured to:
upon receiving a global transaction roll-back request sent by the message sending terminal or a message receiving terminal, send the global transaction roll-back request to servers of the message sending terminal and the message receiving terminal, respectively, the global transaction roll-back request rolling back the message link-level transaction.

(Currently Amended)	A computer program product for processing transactions received from a message sending terminal for a message receiving terminal via a control module that coupled to a plurality of transaction coordinators, being embodied in a tangible non-transitory computer readable storage medium, and comprising computer instructions for:
receiving, by the control module, a global transaction start request from the message sending terminal, the global transaction start request instructing a message link-level transaction be started;
assigning, by the control module, to the message link-level transaction, a transaction coordinator from the plurality of transaction coordinators to coordinate the message link-level transaction;
forwarding, by the control module, the global transaction start request to the transaction coordinator, wherein: 
the transaction coordinator is configured to:
receive the global transaction start request; 
assign a unique transaction ID to the message link-level transaction; and 
send a global transaction ID to the message sending terminal, the global transaction ID including the unique transaction ID and an address of the transaction coordinator; 
the message sending terminal is configured to:


receive the global transaction identifier (ID) sent by the transaction coordinator for the message link-level transaction, the global transaction ID including the unique transaction ID assigned to the message link-level transaction and the address of the transaction coordinator;
build a first context based on the global transaction ID; 
execute a local transaction in the first context; and 
after completing execution of the local transaction in the first context, send a message to a message receiving terminal, the message including the global transaction ID; 



receive the message including the global transaction identifier (ID) from the message sending terminal;
build a second context based on the global transaction ID; 
execute a local transaction in the second context; and
send a global transaction commit request to the transaction coordinator upon completing execution of the local transaction in the second context; and
the transaction coordinator is further configured to:
receive the global transaction commit request sent by the message receiving terminal; and
commit the message link-level transaction to servers of the message sending terminal and the message receiving terminal, respectively, upon the receiving of the global transaction commit request sent by the message receiving terminal.
(Canceled)	

(Original)	The computer program product as described in claim 14, further comprising computer instructions for:
upon receiving a global transaction roll-back request sent by the message sending terminal or a message receiving terminal, sending the global transaction roll-back request to servers of the message sending terminal and the message receiving terminal, respectively, the global transaction roll-back request rolling back the message link-level transaction.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        

/Z.X./Examiner, Art Unit 2195